DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mitsu Haraguchi on 03/10/2021.
	The claims are amended as follows:
	Claim 1 is hereby amended to incorporate and append the limitations of previously set forth Claims 10 and 11 to read: “A surface-coated cutting tool comprising: a tool body... wherein the TCmax is measured by using an X-ray diffractometer, X-ray diffraction peak intensities are measured by a 20-0 method in which a Cu K-alpha X-ray is used, in conditions where a measurement range (2θ) is 30 to 130 degrees, an X-ray output is 45 kV, 40 mA, a divergence slit is 0.5 degrees, a scan step is 0.013 degrees, and a measurement time per step is 0.48 sec/step, …wherein the hard coating layer is formed by: smoothing a surface of a flank face of the tool body to a surface roughness (Ra) of 0.2 µm or less, and depositing a film by using a non-equilibrium magnetron sputtering device on the tool body in a condition where the flank face is tilted with respect to an incident angle of plasma.

Claims 10 and 11 are hereby cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 10/06/2021, the Examiner rejected Claims 1-8 on the grounds of 35 USC 103 (Murakami) and 35 USC 112(b).  
In view of the amendments to Claims 1 and 2, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed a tool body made of tungsten carbide-based cemented carbide or a titanium carbonitride- based cermet; and a hard coating layer having a total layer thickness of 1 µm or more and 25 µm or less formed on a surface of the tool body, wherein (a) the hard coating layer includes at least one Ti compound layer which is made of a rock salt-type cubic crystal structure and which has an average layer thickness of 0.1 pm or more and 10 pm or less, said Ti compound layer having a crystal grain microstructure oriented with respect to the surface of the tool body, (b) the Ti compound layer contains 35 at% or more of Ti and 30 at% or more of N with respect to a total amount of components configuring the Ti compound, (c) a maximum TC value (TCmax) is 2.5 or more at the time of carrying out in an X-ray diffraction analysis (20-0 scan) on the Ti compound layer where TC values of seven planes of (111), (200), (220), (311), (331), (420), and (422) are computed, each of the TC values being an orientation index computed from an expression (1), where I(hkl) represents an X-ray diffraction peak intensity of a measured (hkl) plane, and Io(hkl) represents a standard X-ray diffraction peak intensity of TiN having an ICDD card reference code of 01-087-0627, (hkl) indicates the seven planes of (111) (200), (220), (311), (331), (420), and (422), a full width at half maximum of a peak in a phi scan is 300 or less, the peak being obtained by measuring orientations of crystal grains in a plane parallel to the surface of the tool body, said crystal grains 
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a maximum TC value (TCmax) is 2.5 or more at the time of carrying out in an X-ray diffraction analysis (20-0 scan) on the Ti compound layer where TC values of seven planes of (111), (200), (220), (311), (331), (420), and (422) are computed, each of the TC values being an orientation index computed from an expression (1), where I(hkl) represents an X-ray diffraction peak intensity of a measured (hkl) plane, and Io(hkl) represents a standard X-ray diffraction peak intensity of TiN having an ICDD card reference code of 01-087-0627, (hkl) indicates the seven planes of (111) (200), (220), (311), (331), (420), and (422), a full width at half maximum of a peak in a phi scan is 300 or less, the peak being obtained by measuring orientations of crystal grains in a plane parallel to the surface of the tool body, said crystal grains belonging to a plane exhibiting the maximum TC value and being oriented in a direction perpendicular to the surface of the tool body, wherein an X-ray pole figure of a (200) plane is used to measure the orientations of the crystal grains when the plane exhibiting the maximum TC value is any one of the planes (111), (220), (311), (331), (420), or (422), and an X-ray pole figure of a (111) plane is used to measure the orientations of the crystal grains when the plane 
In regards to Applicant’s Arguments filed on 02/04/2022, Applicant argues that the prior art references, alone or in combination, do not teach the claimed structure, wherein the layers of Motoki have layers attached to the thickness direction as well as partially on the top and bottom surfaces of the entire electronic component (Applicant’s Arguments, Pages 4-6).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  In particular, as argued by Applicant, the layers of Motoki – 13a/b, 14a/b are attached to the side or thickness directions, as well as additionally partially on the top and bottom surfaces of the electronic component.  Examiner notes that Applicant’s amendments to resolve the 112(b) rejections regarding the arrangement of the layers on the surface of the electronic component differentiate the instant invention from that of the prior art, as the claim language sets forth the presence of the layers only on the top and bottom surface.  Therefore, Applicant has met its burden in showing that the instant invention is not prima facie obvious over the prior art as previously set forth.
Furthermore, it is noted that Japanese Patent Application No. JP 2019-566369, in the same patent family as the instant invention, received a Decision to Grant a Patent on 01/07/2020 by the Japanese Patent Office, and that Korean Patent Application No. KR 2021-7003108 received a Written Decision on Registration on 06/09/2021 by the Korean Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784